DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Bjorling et al. (US 2021/0089217).
Consider claim 1, Bjorling et al. discloses an electronic apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates, the logic to: control access to a persistent storage device which is logically organized with a namespace divided into two or more zones, receive a write request for a first zone of the two or more zones of the namespace, determine if the first zone can accommodate the write request, and span the write request across a second zone of the two or more zones of the namespace if the first zone cannot accommodate the write request (abstract, [0003], [0018], [0024], [0025], [0028], [0034], [0038], [0045], [0047], [0048], [0052], [0054], [0064], [0074], Bjorling et al. discloses at least one semi-conductor memory organized into a zoned namespace of multiple zones. Write are received to store data and these writes are for any available zone. Zones can be active , offline, empty, full etc. Writes are directed to a zone that is active, but not full. The host is informed of the status of zones.).
Consider claim 2, Bjorling et al. discloses the apparatus of claim 1, wherein if the first zone cannot accommodate the write request the logic is further to determine if a zone adjacent to the first zone is uninitialized, and if so determined, the logic is further to: initialize the adjacent zone to provide the second zone; and continue the write request with the second zone (abstract, [0003], [0018], [0024], [0025], [0028], [0034], [0038], [0045], [0047], [0048], [0052], [0054], [0064], [0074], Bjorling et al. discloses the use of one or more zoned namespaces. If a zone is full and offline then an active non-full zone is used.).
Consider claim 3, Bjorling et al. discloses the apparatus of claim 2, wherein if the adjacent zone is determined to be already initialized the logic is further to query a host to re-initialize the adjacent zone, and if the re- initialize query is accepted by the host, the logic is further to: initialize the adjacent zone to provide the second zone; and continue the write request with the second zone (abstract, [0003], [0018], [0024], [0025], [0028], [0034], [0038], [0045], [0047], [0048], [0052], [0054], [0064], [0074], Bjorling et al. discloses that a zone can be reset or set to active/open.).
Consider claim 4, Bjorling et al. discloses the apparatus of claim 1, wherein the logic is further to determine if the first zone is full, and if so determined, the logic is further to: identify an empty zone; reset the empty zone to provide the second zone; and continue the write request with the second zone (abstract, [0003], [0018], [0024], [0025], [0028], [0034], [0038], [0045], [0047], [0048], [0052], [0054], [0064], [0074], Bjorling et al. discloses that a zone can be reset or set to active/open.).
Consider claim 6, Bjorling et al. discloses the apparatus of claim 4, wherein the logic is further to: query a host to identify the empty zone (abstract, [0003], [0018], [0024], [0025], [0028], [0034], [0038], [0045], [0047], [0048], [0052], [0054], [0064], [0074], Bjorling et al. discloses that the host is informed about the status of each zone and it’s status is maintained).
Consider claim 7, Bjorling et al. discloses the apparatus of claim 1, wherein the persistent storage device comprises a solid state drive ([0021]-[0024]).
Claims 8-10, 13 and 14 are the system claims to apparatus claims 1-4, 6 and 7 above and are rejection in the same manner using the same rationale.
Claims 15-18 and 20 are the method claims to apparatus claims 1-4 and 6 above and are rejection in the same manner using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorling et al. (US 2021/0089217).
Consider claim 5, Bjorling et al. discloses the apparatus of claim 4. As for the limitation: “wherein the logic is further to: manage a pointer to link the second zone to the first zone”, Bjorling et al. discloses zone metadata and in fig. 3A [0038]-[0039] zoned namespaces that are broken up into zones and blocks. Further the use of a write pointer to track write locations in each zone is disclosed ([0044]). Even though zoned namespaces, their respective zones and blocks are all managed and known in the system, Bjorling et al. does not explicitly state pointers are used to link (in some way) zones to each other or to their zoned namespace. However, the ability to use pointers to signify a connection between logical constructs such as a zones link to a particular zoned namespace (and thus to each other) or an erase blocks link to a particular zone is well known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bjorling et al. to use pointers to manage the associations between zoned namespaces, the zones of a particular zoned namespace and the erase blocks of a particular zone is obvious, because pointers are efficient, low overhead, easy to implement reference structures for maintaining the configuration of memory.
Claim 12 is the system claims to apparatus claim 5 above and is rejection in the same manner using the same rationale.
Claim 19 is the method claims to apparatus claim 5 above and is rejection in the same manner using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136